Citation Nr: 0123073	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  94-44 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral eye 
disability (other than a corneal scar of the left eye and 
scars under both lower eyelids).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1944 to March 
1946, to include in combat.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio.  In a decision dated in May 1999, 
the Board denied the claim of entitlement to service 
connection for bilateral eye disability (other than a corneal 
scar of the left eye and scars under both lower eyelids) as 
not well grounded.  The veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2000, the Court affirmed the Board's 
decision.  Thereafter the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), was signed into law.  In 
November 2000, the Court withdrew its August 2000 affirmance 
and then vacated the Board's May 1999 decision, remanding the 
matter for readjudication consistent with the VCAA.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal has been obtained.

2.  Other than a corneal scar of the left eye and scars under 
both lower eyelids, the veteran has no disability of the eyes 
related to his period of active service.



CONCLUSION OF LAW

Bilateral eye disability (other than a corneal scar of the 
left eye and scars under both lower eyelids) was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(2000); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

At service induction the veteran's uncorrected visual acuity 
was 20/20 in the right eye and 20/30 in the left eye.  An 
entry dated in February 1944 indicates the veteran broke his 
glasses on duty and was having them repaired.  In June 1945, 
the veteran was hit with shrapnel under the left eye and on 
the nose.  The wounds were cleaned and dressed.

VA examination performed in February 1948 revealed scars on 
both lower eyelids.  The veteran complained that his eyes 
were red most of the time.  External examination revealed no 
abnormalities and the veteran's uncorrected vision was 20/30 
bilaterally.  

In a decision dated in March 1948, the RO granted service 
connection for facial scarring incurred in combat.  

A VA outpatient record dated in June 1994 reflects that the 
veteran presented with complaints of a foreign body sensation 
in his left eye for several years.  The impressions included 
mild nuclear sclerotic, lenticular changes; mild dry eye 
syndrome; and corneal scar on the left eye without secondary 
decrease in visual acuity.

In July 1994, the veteran applied for VA benefits based on 
shrapnel wounds to his eyes.  He complained of having had 
blurred vision in his left eye, as well as headaches.  He 
reported that a VA physician, Dr. Jordan, stated that the 
problem was caused by shrapnel in his cheekbone area, under 
his eyes, and by scar tissue on the eyes, caused by shrapnel.  

A VA outpatient record dated in June 1995 reflects that 
examination of the veteran's eyes revealed a left eye corneal 
scar, which was stated to be secondary to in-service shrapnel 
trauma.  Also noted were mild dry eye syndrome and mild 
nuclear sclerotic lens changes of both eyes.  

In July 1995, the veteran testified at a personal hearing.  
He described being hit with shrapnel in the face during 
service, to include in his eyes.  He indicated that after 
being hit his eyes were red and swollen.  He then reported 
having problems afterwards, with eye pain and headaches.  He 
described problems with eye dryness, and a feeling of a 
"pucker" in his left eye.  He complained of current blurred 
vision and dryness, and indicated that physicians had related 
such to service.  

In a rating decision dated in August 1995, the RO granted 
service connection for a scar under the veteran's left eye.

In October 1996, the veteran underwent a VA examination on a 
fee-basis by Dr. Castellano.  Dr. Castellano reviewed the 
claims file and noted the veteran's history of shrapnel 
injury to the face with current complaints of eye dryness and 
a foreign body sensation.  The veteran expressed that he had 
a scar affecting his vision; he pointed to a seborrheic 
keratosis under the left lower lid and reported such as being 
the scar from the wound.  No scars were seen on examination.  
Dr. Castellano noted that the conjunctiva and sclera appeared 
slightly injected and that there was a scar on the left eye, 
within the visual axis.  Examination also showed nuclear 
sclerotic changes bilaterally.  

The impressions in October 1996 were as follows:  First, Dr. 
Castellano noted a left corneal scar opined to most likely be 
related to the in-service shrapnel injury.  Dr. Castellano 
opined that it did not appear to be visually significant and 
was very mild, without any distortion of the cornea from the 
injury.  Second, Dr. Castellano diagnosed hyperopia, with 
visual acuity correctable to 20/25.  Third, Dr. Castellano 
noted no visible scarring but stated, "it is possible that 
there may have been a deeper injury to the tissues which is 
not able to be visualized on clinical exam.  This may explain 
the patient's feeling of having a 'drawn sensation.'"  Dr. 
Castellano summarized that there was no evidence of lid 
dysfunction or corneal scarring affecting the veteran's 
visual acuity.  

In a rating decision dated in October 1996, the RO granted 
service connection for a corneal scar on the left eye.

In a statement received in November 1996, the veteran 
indicated that he used eye drops daily and that they had been 
prescribed by Dr. Jordan since 1994.

Richard A. Lemley, O.D., examined the veteran in March 1997 
and noted his corrected visual acuity of 20/25 in the right 
eye and 20/30 in the left eye.  Pupil responses, versions, 
confrontation fields and cover tests were all normal.  Dr. 
Lemley noted blepharitis bilaterally, as well as an opacified 
area on the left cornea.  The right cornea was normal, as 
were the conjunctiva and anterior chambers bilaterally.  
Optic nerves and retinal tissue were also normal.  Dr. Lemley 
opined that the small scar in the left eye might have been 
caused by trauma.  He recommended lid scrubs and artificial 
tears for the blepharitis.  

In June 1997, the veteran appeared for a VA examination.  The 
examiner reviewed the claims file prior to the examination.  
The veteran's best corrected visual acuity was 20/30 
bilaterally.  External examination revealed a seborrheic 
keratosis below the left lower lid, but no evidence of 
scarring.  Pupillary examination revealed a trace afferent 
pupillary defect of the left eye.  The veteran had full 
motility.  There was marked constriction of the visual fields 
in the left eye.  The right eye visual field was within 
normal limits.  Slit lamp examination revealed 
dermatochalasis bilaterally.  The maculae, irides, retinal 
vessels and peripheral vessels were all normal.  The examiner 
noted that the veteran had mild rosacea that might be 
contributing to the redness and discomfort of his eyes.  X-
ray was recommended to determine whether the veteran's 
constricted visual field was secondary to a retrobulbar optic 
nerve injury and/or retained shrapnel.  

In June 1998, the veteran was seen by Dr. Katz for left eye 
visual loss.  There was noted to be no afferent pupillary 
defect.  Slit lamp examination was stable and quiet.  The 
examiner noted a small corneal stromal scar on the left 
stated to be central, and, nuclear sclerotic cataracts stated 
to be mild.  There was stated to be minimal, dry, age-related 
macular degeneration bilaterally.  Visual field testing was 
full and within normal limits on the right.  There was 
spiraling on the left.  The impression was that the veteran 
had mild, age-related macular degeneration and nuclear 
sclerotic cataracts.  The examiner stated such findings were 
consistent with the veteran's vision bilaterally, and that 
there was no evidence of retinopathy or optic neuropathy.  
The examiner further stated that the corneal stromal scar was 
visually insignificant and did not account for the veteran's 
significantly constricted visual field on the left.  Visual 
field testing was also stated to be consistent with a 
functional visual loss; there were no ocular findings 
consistent with the visual field.

The veteran reported for a VA examination in March 1998.  
Computerized tomography revealed normal eye orbits.  X-rays 
showed no radio-opaque foreign object and the eye orbits were 
normal, without note of bony abnormalities.  The impressions 
were discomfort of the left eye without clinically apparent 
etiology, and severe visual field constriction of the left 
eye.  At the time of that examination the veteran's central 
visual acuity was correctable to 20/30 in the right eye and 
20/50 in the left eye.  He did not complain of diplopia.  

In a rating decision dated in July 1998, the RO granted 
service connection for scars under both eyelids.

In a statement dated in July 1998, the veteran reported that 
he had a feeling of something grating in his eye.  He 
indicated disagreement with the medical assessment that his 
visual problems were age-related, stating that if such were 
the case his right eye would manifest the same problems.  The 
veteran also indicated that Dr. Jordan had previously told 
him his problems were caused by his wounds, but would not put 
that opinion on paper when requested.

A September 1998 VA outpatient record shows a faint corneal 
scar on the left eye, which the examiner opined did not to 
account for the veteran's 20/80 vision.  The examiner also 
noted macular drusen bilaterally and early nuclear sclerosis.  

Veterans Claims Assistance Act of 2000

As noted above, the VCAA was signed into law after the 
Board's May 1999 decision.  The Court vacated the Board's May 
1999 decision and remanded the matter to the Board for 
readjudication because the VCAA is a liberalizing law that is 
applicable to the veteran's claim.  The Board further notes 
that following the Court's decision, VA published final 
regulations implementing the VCAA.  66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.
The record reflects that the RO has obtained records of 
treatment and medical evaluation identified by the veteran, 
and competent medical opinions specific to the question of 
the existence and etiology of bilateral eye disability.  In 
addition the veteran has submitted evidence in support of his 
claim.  

The record also reflects that the veteran has been informed 
of the legal requirements for establishing entitlement to 
service connection.  The RO has informed the veteran by its 
letters, the statement of the case, and supplemental 
statements of the case of the evidence needed to substantiate 
his claim and has advised him of the evidence it has 
obtained.  In January 1999, the veteran advised VA that he 
had no further evidence to submit at that time.  Moreover, 
subsequent to the Court's November 2000 Order, the Board 
informed the veteran's attorney of his right to submit 
additional evidence and argument in support of the appeal 
within 60 days of the Board's letter, and subsequently 
granted the attorney's request for an additional 60 days in 
which to submit additional evidence and argument.  The 
attorney thereafter submitted written argument but did not 
identify any additional evidence or information which he 
believed should be obtained before the Board decides the 
appeal.  

The Board is also unaware of any additional information or 
evidence which should be obtained to substantiate the 
veteran's claim.  

Accordingly, the Board is satisfied that the facts relevant 
to this claim have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA and the implementing regulations.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA and 
the implementing regulations.  A remand for RO consideration 
of the veteran's claim in light of the VCAA and the 
implementing regulations would serve only to further delay 
resolution of the veteran's claim with no benefit flowing to 
the veteran.

Analysis

At the outset the Board emphasizes that the veteran is 
service-connected for a scar below the left eye, bilateral 
scarring on the inside of the eyelids, and a corneal scar on 
the left eye, all incurred coincident to a shrapnel wound 
injury during combat service.  He is, however, pursuing 
service connection for a claimed bilateral eye disability 
resulting in vision impairment, pain and dryness of his eyes, 
which he relates to the in-service injury and/or to the 
service-connected scarring.

As noted above refractive error of the eye is not a disease 
or injury within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).  
Despite the veteran's testimony that he does not recall 
having worn glasses during service, a review of service 
medical records shows that he did, in fact, wear glasses 
during service.  Service records document that he wore 
glasses prior to incurrence of the shrapnel injury and no 
service medical records document any traumatic injury to the 
eye that resulted in visual changes.  In addition, no 
physician or other health care professional has opined that 
the veteran's impaired vision was caused or worsened by the 
service shell fragment wound or the service-connected 
residuals thereof.

The Board further notes that the initial post-service 
examination noted no eye disability manifested by pain or 
changes in visual acuity attributable to the veteran's in-
service shrapnel injury.  The diagnostic impression was 
limited to scarring.  Thereafter, the record does not contain 
evidence of treatment or evaluation for eye problems until 
1994.  The veteran himself reports being prescribed drops in 
1994 for complaints of a foreign body sensation in his eyes, 
with dryness, pain and changes in vision.  

Contemporary records contain diagnoses of blepharitis, dry 
eye syndrome, macular drusen/macular degeneration and nuclear 
sclerotic cataracts.  Testing documents a restriction in the 
veteran's left eye visual field, and clinical records 
document the veteran's complaints of visual changes such as 
blurriness, as well as redness, dryness and pain in his eyes.  
Physicians did not relate blepharitis or dry eye syndrome to 
the in-service shrapnel wound or to service-connected 
scarring residual thereto.  Moreover, such diagnoses are not 
shown on multiple and more contemporary examination.

The medical evidence continues to show diagnosed macular 
degeneration and nuclear sclerotic changes.  The post-service 
evidence reflects that physicians reviewed the veteran's 
claims file, to include available service records, and 
considered his eye complaints.  Physicians considered the 
possibility that the in-service shrapnel injury resulted in 
deeper injury to the nerves or tissues in the eye area.  As a 
result, specific testing was accomplished.  Such testing 
ruled out a retained foreign body, bony deformity, or nerve 
injury resulting from the in-service shrapnel wound.  The 
post-service medical evidence is also consistent in noting a 
left eye corneal scar, and in concluding that such scar was 
visually insignificant and not causative of any vision 
impairment.  Similarly, the post-service medical evidence is 
consistent in noting no lid deformity, deeper corneal defect, 
or abnormality of the irides, lenses, maculae, etc. 
attributable to the in-service injury or related scarring so 
as to impact the veteran's visual acuity or visual fields.

In June 1998, Dr. Katz specifically related the veteran's 
diagnosed macular degeneration and nuclear sclerotic 
cataracts to age, despite noting the veteran's history of in-
service shrapnel wound.  That physician again noted the 
veteran's corneal scar to be visually insignificant and not 
to cause the vision changes complained of by the veteran.  
The veteran has argued that his diagnosed eye problems are 
not due to age, pointing to the unilateral nature of his left 
eye problems.  However, as a lay person the veteran is not 
competent to render an opinion concerning medical diagnosis 
or medical causation.  See  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The competent medical professionals who have 
considered the question of etiology have related his current 
visual problems to age, and have dissociated such diagnoses 
from the in-service shell fragment wound and the residual 
scarring.  The competent medical evidence also notes his 
complaints of eye discomfort, but indicates that there is no 
apparent etiology for such complaints.  Such opinions are 
probative and unrefuted by competent medical evidence.

In sum, the preponderance of the evidence of record 
dissociates currently diagnosed macular degeneration and 
nuclear sclerotic cataracts from the in-service shrapnel 
wound or its residual scarring.  It also demonstrates that 
blepharitis and dry eye syndrome are no longer present.   The 
competent medical evidence consistently dissociates the 
veteran's current eye complaints from his in-service injury 
and resulting scarring, concluding that the scarring causes 
no lid dysfunction or visual impairment to warrant service 
connection for eye disability other than scarring.  As the 
evidence is not in equipoise, the benefit of the doubt is not 
for application and the claim must be denied. 


ORDER

Service connection for bilateral eye disability (other than a 
corneal scar of the left eye and scars under both lower 
eyelids) is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

